DETAILED ACTION

Election/Restrictions
Applicant’s election of Species B (figure 2) encompassing claims 1-15 in the reply filed on 04/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (see the no-elected species in figures 3-5 which includes functional components are located at opposite edges of the second circuit board. while elected species has single function component at one end and other end is floating, also see description of paragraph 0035), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.

Specification
The disclosure is objected to because of the following informalities: 
Specification do not clearly disclose what is the physical structure of “an electrical pathway” and “a circuit element”.
Note: applicant is advised to provide support for physical structure of “an electrical pathway” and “a circuit element” in order to make prosecution clear.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Referring to claim 10, the limitation “wherein the plurality of functional components include a plurality of types of functional components” is unclear or indefinite. It is not clear that plurality of types in term of what such as shape, size, color or structure.

  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ona et al. (US20050168961, hereinafter Ona).

Referring to claim 1, Ono discloses a circuit board assembly (figure 23 of Ono), the assembly comprising: 
a first circuit board (a first circuit board 20, figure 23); 
(a second circuit board 3, figure 23; paragraph 0153of Ono states, “first circuit board 20 and second circuit board 30 are connected with each other electrically and mechanically via relay frame 490”); and 
a functional component (490, figure 23) with a first side and a second side opposite the first side (490 with a top side and a bottom side opposite to the top side), the functional component comprising an electrical pathway between the first circuit board and the second circuit board (electrical pathway 500 between the first circuit board 20 and the second circuit board 30), wherein the functional component provides a circuit element (510 or lead out L shaped wiring 70 connected to the second circuit board 30) in addition to the electrical pathway (500) between the first circuit board and the second circuit board (between 20 and 30), the first side of the functional component is connected to the first circuit board ( the top side of 490 connected to first circuit board 20), the second side of the functional component is connected to the second circuit board ( the bottom side of 490 connected to first circuit board 30), and the functional component mechanically couples the second circuit board (510 or lead out L shaped wiring 70 mechanically coupled to the second circuit board 30).

Referring to claim 4, Ono discloses the assembly of claim 1, wherein the functional component comprises a plurality of independent electrical pathways between the first circuit board and the second circuit board (plurality of 500 between first circuit board 20 and the second circuit board 30, in figure 23 of Ono).

Referring to claim 7, Ono discloses the assembly of claim 1, wherein the first side and second side of the functional component each comprise a flat surface, the flat surfaces being parallel to each other (see the top and the bottom surfaces of 490 are flat and parallel to each other in figure 23 of Ono).

Referring to claim 8, Ono discloses a circuit board assembly (figure 23 of Ono), the assembly comprising: 
a first circuit board (a first circuit board 20); 
a second circuit board (a second circuit board 3; paragraph 0153 of Ono states, “first circuit board 20 and second circuit board 30 are connected with each other electrically and mechanically via relay frame 490”); and 
a functional component (relay board 490) with a first side and a second side opposite the first side (490 with a top side and a bottom side opposite to the top side), the functional component providing a circuit element (510 or lead out L shaped wiring 70 connected to the first circuit board 20) other than an electrical pathway (500) between the first circuit board and the second circuit board (between 20 and 30), the first side of the functional component is connected to the first circuit board ( the top side of 490 connected to first circuit board 20), the second side of the functional component is connected to the second circuit board ( the bottom side of 490 connected to first circuit board 30), and the functional component mechanically couples the second circuit board (510 or lead out L shaped wiring 70 mechanically coupled to the second circuit board 30).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ona.
Referring to claim 2, Ono discloses the assembly of claim 1, wherein the functional component is selected from a group consisting of: a capacitor, a surface-mount ferrite, a resistor, and an inductor (Examiner takes official notice that is well known in the art to use of at least one of a capacitor, a surface-mount ferrite, a resistor, and an inductor between two circuits to provide electrical and mechanical connection or to have varying or specific capacitance, resistance, or inductance at both circuit boards). 

Claim 3 is rejected under 35 U.S.C. 103  as being unpateable over Ona in view of Takubo et al. (US5543663, hereinafter Takubo) 

Referring to claim 3, Ono discloses the assembly of claim 1, but fails to disclose comprising further comprising a plurality of vias passing through the first circuit board wherein the plurality of vias transmit heat from a first side of the functional component.

Takubo discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board (A printed circuit board 101 comprises an insulating board 11, first to fourth thermal conductive members 21a to 21d in figure 2 and 8 transmit heat from the side of 102 to other side of the board 101).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Ono to have arrangement of thermal via at taught by Takubo in the first circuit board of Ono to transfer or dissipate heat from the adjacent component or device.

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpateable over Ona et al. (US20050168961, hereinafter Ona) in view of Macropoulos et al. (US20060245308, hereinafter Macropoulos) 

Referring to claim 5, Ono discloses the assembly of claim 1, but fails to disclose comprising a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board.

Macropoulos discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board (see plurality of 211 in figures 1-2).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Ono to have plurality of functional component  between two boards in Ono instead of single functional component  because components continue to be important elements in different designs such as RF, sensor, mobile circuit assembly and components change the characteristics of a signal, letting only the desired frequencies or signal pass through between first and circuit board based on user needs. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 6, Ono in view of Macropoulos disclose the assembly of claim 5, but fail to disclose wherein each of the plurality of functional components provides a circuit element in addition to an electrical pathway between the first circuit board and the second circuit board.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Ono in view of Macropoulos to have plurality of functional component with same structures (a circuit element in addition to an electrical pathway)  between two boards as in order to have plurality of separated St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to claim 9, Ono discloses the assembly of claim 8, but fails to disclose comprising a plurality of functional components, each of the functional components providing a circuit element other than an electrical pathway between the first circuit board and the second circuit board.

Macropoulos discloses a plurality of functional components, wherein the functional components of the plurality of functional components are connected to both the first circuit board and the second circuit board (see plurality of 211 in figures 1-2; paragraph 0062 states, “the inventive approach may comprise the use of passive components 211, chip capacitors, inductors or resistors, as the interconnecting means between the substrates 208, 210, 209”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Ono to have plurality of functional component  between two boards in Ono instead of single functional component  because components continue to be important elements in different designs such as RF, sensor, mobile circuit assembly and components change the characteristics of a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 10, Ono in view of Macropoulos disclose the assembly of claim 9, but fail to disclose wherein the plurality of functional components include a plurality of types of functional components 
Macropoulos  discloses the plurality of functional components include a plurality of types of functional components (paragraph 0062 of Macropoulos states, “The inventive approach may comprise the use of passive components 211, chip capacitors, inductors or resistors, as the interconnecting means between the substrates 208, 210, 209”) .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Ono in view of Macropoulos to have a plurality of types of components as taught by Macropoulos in order to allowing the electrical signal to be transformed, stored, distorted, dissipated or manipulated by using components inductor, capacitor, resistor to output desired signal at first and second circuit board based on user needs.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.